Citation Nr: 0843979	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder prior to January 9, 2007. 
 
2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder since January 9, 2007. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.  These matters come to the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). In 
that rating decision the RO granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent disability rating, effective June 4, 
2003.  The veteran perfected an appeal for the assigned 
rating. 
 
In April 2006, the Board remanded the appeal for further 
development.  In a May 2007 rating decision, the Appeals 
Management Center (AMC) increased the rating to 30 percent, 
effective January 9, 2007.  Thus, the issues are as listed on 
the title page. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.
 
As noted in the September 2007 Board remand, the veteran 
appears to raise a claim for secondary service connection for 
high blood pressure.  This issue is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The September 2007 Board remand indicated that the June 2007 
Supplemental Statement of the Case (SSOC) should be reissued 
since it was sent to an incorrect address.  The Board notes 
that the AMC re-issued the SSOC and sent it to the same 
incorrect address during March 2008.  An April 2008 Report of 
Contact indicates that a person from the AMC contacted the 
veteran's spouse and was given the correct address, which was 
already of record in the file from the latest correspondence 
from the veteran dated in August 2007.  Unfortunately, the 
AMC also sent the latest October 2008 SSOC to the incorrect 
address, and it was returned as undeliverable.  Thus, both 
the June 2007 and October 2008 SSOCs must be sent to the 
correct address which was provided by the veteran multiple 
times, to include in August 2007 correspondence, and by his 
spouse during a phone call with AMC personnel, as recorded in 
a April 2008 Report of Contact.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board additionally notes that although the AMC requested 
Columbia Vet Center records during April 2008, the letter was 
returned as undeliverable.  On remand, the AMC should request 
Vet Center records again for the veteran.  If the request is 
again unsuccessful, the veteran should be notified and asked 
to obtain the records himself.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Resend the June 2007 and October 2008 
SSOCs to the correct address provided by 
the veteran in correspondence dated in 
August 2007 and confirmed by his wife in 
the April 2008 report of contact (i.e. 
5293 Trenton Drive, Columbia, SC,  29203).

2.  Request Vet Center records from the 
Columbia, South Carolina Vet Center.  If 
the attempt to obtain such records is 
again returned without action, the veteran 
should be notified of the problem and 
asked to obtain the records himself to 
submit to VA.

3.  Obtain and associate with the claims 
file any mental health treatment records 
from the Dorn VA Medical Center dating 
since July 2008.

4.  Thereafter, readjudicate the claim.  
If the claim remains denied, the veteran 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




